DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/25/2022 has been entered. Claims 9-11 were added new.   Claims 1-11 remain pending in the application. Claim 8 was withdrawn from consideration as a non-elected claim. Newly added claims 9 and 11 are also withdrawn from consideration as they are dependent claims to claim 8.
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant asserts Kirkpatrick (U.S. Pre-Grant Publication No. 2010/0122442) fails to teach the rotor blade forms a single rotor blade. The examiner respectfully disagrees. Kirkpatrick teaches after the blade 12 is completed, blade 12 is cut into inboard and outboard segments 16 and 18 along axis 32 (paragraph [0017]). The completed blade is a single rotor blade. Kirkpatrick further teaches the inboard and outboard blade segments 16 and 18 are re-assembled into blade 12 by securing elements (paragraph [0024]). The reassembled blade 12 is a single rotor blade. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkpatrick et al. (U.S. Pre-Grant Publication No. 2010/0122442), hereinafter “Kirkpatrick”.

As per claim 1, Kirkpatrick discloses a wind power plant rotor blade, comprising: a rotor blade root area, a rotor blade tip area, a rotor blade leading edge, a rotor blade trailing edge (all wind turbine blades inherently has a root, tip, leading edge, and trailing edge; figure 1), a rotor blade longitudinal axis (extending along the length of the wind turbine blade; figure 1), a rotor blade inner section (16), a rotor blade outer section (18), and a dividing plane (32; figure 2) between the rotor blade outer section and the rotor blade inner section, wherein the rotor blade forms a single rotor blade and the dividing plane defines a cutting line for splitting the rotor blade outer section from the rotor blade inner section (after blade 12 is completed, i.e., forming a single rotor blade, blade 12 is cut into inboard and outboard segments 16 and 38 along axis 32; paragraph [0017]); and respective reinforcement areas in the rotor blade inner section and the rotor blade outer section and arranged at the dividing plane (the area shown in figure 2), wherein the dividing plane and the reinforcement areas are adapted such that the rotor blade is of a multi-part design configured to be split at the dividing plane (as shown; figure 2), wherein, after splitting the rotor blade along the dividing plane, the reinforcement area on the rotor blade inner section is configured to be fastened to the reinforcement area of the rotor blade outer section (via bolts secured in threaded holes at bulkhead parts 36, 38; figure 2).

As per claim 2, Kirkpatrick discloses the wind power plat rotor blade according to claim 1, and further discloses a first main belt (28; figure 2) in the rotor blade inner section (16) and a second main belt (30) in the rotor blade outer section (18).

As per claim 3, Kirkpatrick discloses the wind power plat rotor blade according to claim 2, and further discloses wherein ends of the first and second main belts are scarfed (as shown; figure 2).

As per claim 4, Kirkpatrick discloses the wind power plat rotor blade according to claim 1, and further discloses a first web in the area of the first main belt and a second web in the area of the second main belt, wherein the first and second webs end before the dividing plane (ribs 44 (webs) near the flanges 28, 30 that ends at the end bulkhead 36; figures 2-5).

As per claim 5, Kirkpatrick discloses the wind power plat rotor blade according to claim 1, and further discloses a trailing edge reinforcement and a trailing edge web in the rotor blade inner section and in the rotor blade outer section (more than two ribs (trailing edge reinforcement and trailing edge web) near the trailing edge of bulkhead 36; figure 5).

As per claim 6, Kirkpatrick discloses the wind power plat rotor blade according to claim 1, and further discloses wherein the reinforcement areas have a plurality of through holes (holes 34; figures 2, 3).

As per claim 7, Kirkpatrick discloses a wind power plant comprising an aerodynamic rotor and at least one wind power plant rotor blade according to claim 1 coupled to the aerodynamic rotor (as shown; figure 1).

As per claim 10, Kirkpatrick discloses the wind power plant blade according to claim 1, and further discloses wherein the rotor blade inner section includes the rotor blade root area (blade 12 is cut into inboard and outboard segments 16 and 18 and the inboard segment 16 forms the root area; paragraph [0017]; figure 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745